DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 03/21/2022 has been entered. Claims 1, 6, 12-13, 20, and 74 are currently under examination and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 03/30/2022 has been received and considered.

Withdrawn Rejections
	All rejections of claims 2-3, 8-11, 18, 23, 25, and 71-73 set forth in the previous Office action are withdrawn in light of the amendment of 03/21/2022, which cancelled these claims.
	The rejections of the claims under 35 U.S.C. 103 as being unpatentable over Weir in view of Cochrum, Qi, Padmasekar, and Whelehan as set forth in the previous Office action are withdrawn in light of the amendment of 03/21/2022, which brought the limitations of previous claims 2-3, 8-11, 18, 23, 25, and 71-73 into claim 1.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Weir, Cochrum, Qi, Padmasekar, and Whelehan as discussed in the previous Office action. However, the preponderance of the evidence does not support a conclusion that these references teach or suggest a microcapsule containing all of the limitations of amended claim 1. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, 12-13, 20, and 74 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/03/2022